DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
  	Applicants previously canceled claims 4-5, 8, 16, 27, 31-32, 34, 36, 39, and 44.  Claims 17-23, 28-30, 33, 35, 37-38, 40-43, and 45-51 remain withdrawn from further consideration as being drawn to a nonelected invention.  Applicants make no amendments.  Claims 1-3, 6-7, 9-15, and 24-26 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed October 14, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application Nos. 62/245,270; 62/296,548; 62/376,367; and 62/376,382, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The application fails to provide support for the claims under examination, since there is no disclosure therein of a Type VI-B CRISPR-Cas composition comprising an accessory protein, such as csx27 or csx28.  Therefore, claims 2-3 and 15 are drawn to compositions comprising an accessory protein, such as csx27 and/or csx28, and are deemed to have a priority date of October 21, 2016, which is the filing date of PCT Patent Application No. PCT/US2016/058302, to which the instant application claims priority.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to paragraph [0003.1] correcting the Incorporation by Reference paragraph is required.  It is noted that the Specification at paragraph [0003.1] lists the size of the ASCII text file as 1,662,976 bytes, whereas the ASCII text file itself lists the size as 1,661,092 bytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 9-14, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-29, 31, 33, 36, 39, and 48-56 of copending Application No. 15/482,603 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘603 application claim compositions for modifying a target sequence using a C2c2 (Type Vi-B) CRISPR complex.  It would have been obvious to one with ordinary 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-89, 91-94, 97, 100-105, and 109 of copending Application No. 15/844,530 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘530 application claims methods of modifying a target sequence using a C2c2 CRISPR complex, and the instant application claims a composition comprising the Type VI-B CRISPR complex used in the ‘530 method.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘530 method could be carried out using the Type VI-B CRISPR (Cas13b) complex of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-7, 9-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 162-177 of copending Application No. 16/310,577 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘577 application claim methods of modifying a target sequence using a C2c2 CRISPR complex, and compositions comprising the complex, and the instant application claims compositions and delivery systems comprising the Type VI-B CRISPR composition.  It would have been obvious to one 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/450,699 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘699 application claim compositions for modifying a target sequence using a C2c2 (Type Vi-B) CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that any bacteria that has a C2c2 CRISPR complex could be used in the composition and delivery system of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, and 10-17 of copending Application No. 16/450,825 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘825 application claim compositions for modifying a target sequence using a C2c2 (Type Vi-B) CRISPR complex.  It would have been obvious to one with ordinary 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6-7, 9-14, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 and 21-23 of copending Application No. 16/450,852 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘852 application claim compositions for modifying a target sequence using a C2c2 (Type Vi-B) CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that any bacteria that has a C2c2 CRISPR complex could be used in the composition and delivery system of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-7, 9-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-15, and 23-25 of copending Application No. 16/493,464 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘464 application claims compositions and delivery systems for modifying a target sequence using a C2c2 CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the C2c2 CRISPR 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-7, 9-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 16/604,724 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘724 application claim methods of modifying a target sequence using a C2c2 CRISPR complex, and compositions comprising the complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the C2c2 CRISPR complex and method of the ‘724 application could be carried out using the Type VI-B CRISPR complex of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-7, 9-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-26, 28, 30, 34-35, 43, 45, and 66-67 of copending Application No. 16/626,396 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘396 application claims methods of modifying a target sequence using a C2c2 (Cas13) CRISPR complex, which is claimed by the instant application.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the method of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-7, 9-15, and 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/285,128 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘128 patent claims systems for detecting a target sequence using a C2c2 CRISPR complex, and the instant application claims a composition comprising the C2c2 CRISPR complex.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘886 systems could be used in the composition and delivery system of the C2c2 CRISPR (Cas13b) complex of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	The objection to the Specification set forth in the previous Office Action is withdrawn in light of Applicants’ amendments.  However, a new objection to the specification relating to the Incorporation of the Sequence Listing by Reference paragraph is set forth above.

 	Regarding the obviousness-type double patenting rejections, Applicants assert that the rejections over U.S. Patent Nos. 10,266,886 and 10,266,887 should be withdrawn because the claims are 

	Regarding the obviousness-type double patenting rejections over U.S. Patent Application Nos. 15/482,603; 15/844,530; 16/450,699; 16/450,825; and 16/450,852, Applicants note that if the double patenting issue exists at the time the instant claims are deemed allowable, a Terminal Disclaimer would be filed at that time.

 	Regarding the obviousness-type double patenting rejections over U.S. Patent Application Nos. 16/310,577; 16/604, 724; 16/626,396; 16/285,128, it is noted that these applications have later filing dates than the instant application.  These rejections will be withdrawn at the time any allowable subject matter is indicated in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636